DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 24 November 2020 in combination with the amendments filed 19 February 20221 are persuasive to overcome the prior art of record and the previous obvious type double patenting rejection.  Specifically, applicant correctly argues that this application is the result of a restriction requirement from the parent application and therefore obvious type double patenting is not applicable.  In regard to the prior art rejection, the prior art does not fairly teach or render obvious a lithium-ion battery module, comprising: a housing; a stack of prismatic battery cells disposed in a receptacle area of the housing, each prismatic battery cell of the stack of prismatic battery cells having a top comprising a battery cell terminal and a bottom opposite the top, wherein the stack of prismatic battery cells is positioned such that the top of each prismatic battery cell faces outwardly away from the receptacle area; a thermal transfer layer positioned adjacent to the bottom of the prismatic battery cells within the housing and configured to facilitate thermal transfer from the prismatic battery cells; and an integrated sensing and bus bar subassembly positioned against the stack of prismatic battery cells and within the housing, wherein the integrated sensing and bus bar subassembly comprises a carrier, a bus bar integrated onto the carrier, a first biasing member integrated onto the carrier, and a second biasing member integrated onto the carrier; wherein the bus bar is configured to electrically couple prismatic battery cells of the stack of prismatic battery cells in an electrical arrangement; and wherein the first and second biasing members are positioned directly between the top of each prismatic battery cell of the stack of prismatic battery cells and the carrier, the first and second biasing members each comprise a strip having a first material more compliant than a second material of the carrier, the first and second biasing members bias the stack of prismatic battery cells inwardly toward the housing, a cell vent of each prismatic battery cell of the stack of prismatic battery cells is positioned between the first and second biasing members, wherein the first and second biasing members are each integrated onto the carrier via a friction fit created by a first projection of the carrier is positioned within a first recess of the first biasing member and a second projection of the carrier is positioned within a second recess of the second biasing member. Conversely, the prior art does not place the biasing members in the location required by the instant claims as applicant argues because the prior art requires the presence of additional members between the biasing members and the battery cell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723